PER CURIAM.
Judgment modified, so as to provide (1) that plaintiff is entitled to, and de*1142fendants within 10 days after entry of judgment upon this decision are required to execute and deliver, a warranty deed and abstract of title, showing a good marketable title, instead of one “absolutely free and clear of incumbrance of every name and nature”; (2) that immediately upon compliance with said requirements the plaintiff shall pay to the defendants the sum of $7,500; (3) that the defendant Laura Jane Armstrong possesses simply a life estate in the real property in question,- without any right to use up and appropriate for her own personal benefit and enjoyment any part or all of the fee therein, with the power for the accomplishment of that purpose to sell and convey any part or all of the real estate; and that the interests of the defendants De Lancey B. Armstrong and Alice Armstrong are not subject to any such contingency or right. As so modified, said judgment is affirmed, without costs of this appeal to either party as against the other. Order'to be settled by and before Mr. Justice WILLIAMS, on two days’ notice.